05/20/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  FILEDCase Number: PR 06-0544


                                        PR 06-0544
                                                                                  MAY 1 9 2020
                                                                               Bovven Greenwood
                                                                             CAerk of Supreme Court
IN RE PETITION OF PATRICIA BIK FOR                                              State nf Montana

REINSTATEMENT TO ACTIVE STATUS IN                                    ORDER
THE BAR OF MONTANA


       Patricia Bik has petitioned this Court for reinstatement to active status in the State
Bar of Montana. Bik was placed on inactive status in January 2020 for failing to comply
with the Rules for Continuing Legal Education for the reporting year ending March 31,
2019. Attached to the Petition is a letter from the State Bar stating that Bik has now
completed all CLE requirements for that reporting year. The Petition states that Bik is not
currently subject to disciplinary proceedings and has not committed any acts or omissions
sanctionable under the Rules ofProfessional Conduct while on inactive status. Good cause
appearing,
       IT IS HEREBY ORDERED that the petition of Patricia Bik for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Bik shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
                  .‘"S
                     1
       DATED this 1 day of May,2020.



                                                                Chief Justic




                                                                    f
                                                      „.9-1 /4 ,t1-1,
2